DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to claims filed 30 March, 2021 for application 15/819,769. Claims 1, 3-6, 10-17, 19, and 20 have been amended. Currently claims 1-20 are pending and have been examined.
Applicant’s arguments with respect to the objection to the drawings have been fully considered and are persuasive. The objection to the drawings has been withdrawn.
Applicant’s arguments with respect to the objection to the specification have been fully considered and are persuasive. The objection to the specification has been withdrawn.
Applicant’s arguments with respect to the §112(b) rejection of claims 10, 12, 16, and 20 have been fully considered and are persuasive. The §112(b) rejection of claims 10, 12, 16, and 20 have been withdrawn.

Specification
The abstract of the disclosure is objected to because the phrase “In some implementations the commands may include manually entered may include commands…” in paragraph [0018] is awkwardly worded. Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 12 is objected to because of the following informalities:  The phrase “…wherein the processing device is further to: in response to…” awkwardly worded. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Borzello et al (US20140282178 A1) in view of Haggis et al (US 20090157803 A1) and further in view of Osborn (Automated and Scheduled Maintenance of Digital Library Collections, 2007).
Regarding Claim 1, Borzello discloses: A method comprising: applying, by a processing device, a machine learning process to identify a set of correlated commands in view of the executed commands (The prediction engine monitors current actions of an active user and selects one or more most likely commands that the user may want next. The prediction engine may generate a personalized community model by incorporating aggregate user data along with the active user's history and/or context. Then, based on the active user's current actions (or inaction), the prediction engine selects probable next actions.[0004] The other methods that can be used by the prediction engine when acting on user specific and community data include, but are not limited to, hierarchical and non-hierarchical Bayesian methods; supervised learning methods such as Support vector Machines, neural nets, bagged/boosted or randomized decision trees, and k-nearest neighbor; and unsupervised methods such as k-means clustering and agglomerative clustering [0106]. In some embodiments, the methods described above can be carried out by a processor [0107]); generating, by a processing device, a recommended script comprising the set of correlated commands, wherein the recommended script is (According to an embodiment, when a user uses a productivity application, the system on which the application is running can track all the commands he/she executes and generate recommendations by selecting the undiscovered (or unused) commands with highest similarity [0097]); providing a user interface comprising a recommendation to update a script in view of the recommended script (FIG. 5 shows a user interface in which predicted commands are surfaced according to an embodiment of the invention [0115]).
However, Borzello does not explicitly disclose: receiving a set of manually executed commands of a user device; set of manually executed commands; automate execution of the set of correlated commands; update a script in view of the recommended script; and updating the script to include the recommended script to automate execution of the set of correlated commands in response to receiving an affirmative selection via the user interface. 
Osborn teaches, in an analogous system: receiving a set of manually executed commands of a user device; set of manually executed commands; (The command for each step can be executed in a terminal or command window [Page 3, Column 1, Section 2]); automate execution of the set of correlated commands; to include the recommended script to automate execution of the set of correlated commands (Cron [3] is a program for users to schedule tasks that will run automatically at a specified time. A task can be one command, or a script containing several commands that are executed in sequence [Page 3, Column 1, Section 3]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Borzello to incorporate the teachings of Osborn to execute commands for each step in command window and also to automatically run commands in a script via Cron.  One would have been motivated to do this modification because doing so would give the benefit of running commands separately or scheduling tasks to run automatically at a specified time as taught by Osborn paragraph [Page 3, Column 1, Section 3].

Haggis teaches, in an analogous system: update a script in view of the recommended script; and updating the script in response to receiving an affirmative selection via the user interface (A maintenance server 110 provides the graphical user interface to the user for registration, configuration and maintenance functions. The maintenance server 110 also receives HTML requests from an update script 150 and responds to the user's commands to carry out such maintenance functions [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Borzello and Osborn to incorporate the teachings of Haggis to update scripts. One would have been motivated to do this modification because doing so would give the benefit of allowing the user to perform 
Regarding Claim 2, Borzello discloses: The method of claim 1, wherein the machine learning process comprises at least one of a decision tree learning process, a neural network, a regression model, a deep learning network, or a probabilistic semantic analysis process (The other methods that can be used by the prediction engine when acting on user specific and community data include, but are not limited to, hierarchical and non-hierarchical Bayesian methods; supervised learning methods such as Support vector Machines, neural nets, bagged/boosted or randomized decision trees, and k-nearest neighbor; and unsupervised methods such as k-means clustering and agglomerative clustering. In some cases, other methods for clustering data in combination with computed auxiliary features may be used by the prediction engine as appropriate [Borzello 0106]).
Regarding Claim 3, Haggis discloses: The method of claim 1, wherein the recommended script is one of an init script or a cron script (The update script 150 is a process that runs at regular intervals [Haggis 0079]. A software utility command 180 such as the Linux utility "cron" reads schedule files and executes specified commands at a given time [Haggis 0080]).
Regarding Claim 4, Borzello discloses: The method of claim 1, wherein applying the machine learning process comprises generating prediction confidences for next commands in the script (the prediction engine selects probable next actions. A confidence threshold can be provided to facilitate which commands are displayed [Borzello 0004].)
Regarding Claim 5, Borzello discloses: The method of claim 1, wherein identifying a set of correlated commands comprises determining commands with a correlation over a threshold value (In a further embodiment, which is applicable to each of the command log views, a prediction confidence threshold is included. By using the confidence threshold, any column containing a probability over a certain threshold may be used to generate a set of predictions for a next command. If the predictions are below the certain confidence threshold, the system may not make a prediction. For example, given a confidence threshold of 50%, the system may only surface predictions when it is at least 50% confident a command will be chosen next [Borzello 0077]).
Regarding Claim 6, Borzello discloses: The method of claim 1, further comprising: receiving additional command sets associated with respective additional users (With the user's permission, the command usage may also be stored in a community log. The community log can contain an aggregate of information relating to command usage for a community of users [Borzello 0029]); and wherein applying the machine learning process comprises identifying correlations between the additional command sets associated with the additional users (The prediction engine 200 can receive data, determine probabilities, and output predictive commands based on the determined probabilities. The data used by the prediction engine 200 can include community data 210 [Borzello 0043]).
Regarding Claim 8, Borzello discloses: The method of claim 1, further comprising providing a second user interface comprising the recommended script to a second user (usage information from users of other computing devices, such as second user computing device 150 and third user computing device 152, can be communicated over the network 120 and stored in the database 140 [0029]. According to an embodiment, when a user uses a productivity application, the system on which the application is running can track all the commands he/she executes and generate recommendations [Borzello 0097]).
Regarding Claim 9, the rejection of  claim 1 is incorporated, and further , Borzello discloses:  wherein providing the user interface further comprises: providing a user interface element to enable editing of the recommended script (The user's actions (or inactions) that may indicate that an editing command may be desired (and that can be conditions predicating the surfacing of a predictive command) include, but are not limited to, a manipulation to open a toolbar or menu, inactivity for a period of time, a series of interactions with a toolbar or menu that do not result in a selection of a command (e.g., when multiple tabs of a Ribbon-style toolbar are selected without executing a command), a selection of content, a right click from a mouse, a gesture (e.g., a touch, tapping, swipe, or the like), or voice input. The selection of content may be accomplished by interactions including, but not limited to, a mouse click, touch or tapping of a touch pad (or touch screen), hold and drag (via an input device), gestural selection, or other suitable user input mechanism [Borzello 0120]).
Further, Haggis teaches: and updating the recommended script in view of receiving editing to the recommended script (The maintenance server 110 also receives HTML requests from an update script 150 and responds to the user's commands to carry out such maintenance functions as deleting files or changing attributes [Haggis 0078]).
Regarding Claim 10, Borzello discloses: The method of claim 1, further comprising: determining a frequency of execution of the set of correlated commands (The usage data may be collected over a period of time. In some cases, as time goes on, oldest data can be discarded and newer data can be incorporated to update the usage data. In some cases, historical patterns can be monitored and data from only designated time periods used. For example, usage data from summer time may be discarded and data from a school semester time period be used [Borzello 0076]); wherein updating the script further comprises setting a timing configuration for executing the set of correlated commands (The counts in the table may be batch updated or continuously updated [Borzello 0076]).
Regarding Claim 11, Borzello discloses: A system comprising: a memory device (System 800 also includes non-volatile storage 825 within memory 815 [0134].  It can be understood that the memory 815 may involve one or more memory components including integrated and removable memory components and that one or more of the memory components can store an operating system [0133]); and a processing device operatively coupled to the memory device, the processing device to: receive recorded commands of a plurality of user devices in a computer network (System 800 includes a processor 805 that processes data according to instructions of one or more application programs 810, and/or operating system 820 [0131]. The radio/network interface 835 allows system 800 to communicate with other computing devices, including server computing devices and other client devices, over a network [0137]); analyze the recorded commands to identify a set of correlated commands within the user devices (In some embodiments where a user uses a same product or program on multiple devices, commands performed within one session on one computing device may be combined with commands performed within a session on another computing device in order to capture additional command usage data from the user [0124]); generate a recommended script comprising the set of correlated commands, wherein the recommended script is (According to an embodiment, when a user uses a productivity application, the system on which the application is running can track all the commands he/she executes and generate recommendations by selecting the undiscovered (or unused) commands with highest similarity.[0097]); provide a user interface comprising the recommended script (FIG. 5 shows a user interface in which predicted commands are surfaced according to an embodiment of the invention [0115]).
However Borzello does not explicitly disclose: to automate execution of the set of correlated commands; and Ser. No. 15/819,769Page 4 of 11Dkt. No. R102345 1370US.1update a configuration of the computer network to include the recommended script to automate execution of the set of correlated commands in response to an affirmative selection via the user interface.
(Cron [3] is a program for users to schedule tasks that will run automatically at a specified time. A task can be one command, or a script containing several commands that are executed in sequence [Page 3, Column 1, Section 3]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Borzello and Haggis to incorporate the teachings of Osborn to automatically run commands in a script via Cron.  One would have been motivated to do this modification because doing so would give the benefit of scheduling tasks to run automatically at a specified time as taught by Osborn paragraph [Page 3, Column 1, Section 3].
Haggis teaches, in an analogous system: update a configuration of the computer network to include the recommended script in response to an affirmative selection via the user interface (A maintenance server 110 provides the graphical user interface to the user for registration, configuration and maintenance functions. The maintenance server 110 also receives HTML requests from an update script 150 and responds to the user's commands to carry out such maintenance functions as deleting files or changing attributes [Haggis 0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Borzello and Osborn to incorporate the teachings of Haggis to carry out configuration updates. One would have been motivated to do this modification because doing so would give the benefit of allowing the user to perform configuration and maintenance functions such as updating scripts via a dedicated maintenance server as taught by Haggis paragraph [0078].
Regarding Claim 13, Borzello discloses: The system of claim 11, wherein analyzing the recorded commands comprises applying a machine learning process to the recorded commands, (The other methods that can be used by the prediction engine when acting on user specific and community data include, but are not limited to, hierarchical and non-hierarchical Bayesian methods; supervised learning methods such as Support vector Machines, neural nets, bagged/boosted or randomized decision trees, and k-nearest neighbor; and unsupervised methods such as k-means clustering and agglomerative clustering. In some cases, other methods for clustering data in combination with computed auxiliary features may be used by the prediction engine as appropriate [Borzello 0106]).
Regarding Claim 14, Haggis discloses: The system of claim 11, wherein the recommended script is one of an init script or a cron script (The update script 150 is a process that runs at regular intervals [Haggis 0079]. A software utility command 180 such as the Linux utility "cron" reads schedule files and executes specified commands at a given time [Haggis 0080]).
Regarding Claim 15, Borzello discloses: The system of claim 13, wherein to apply the machine learning process, the processing device is further to generate prediction confidences for next commands in a script (the prediction engine selects probable next actions. A confidence threshold can be provided to facilitate which commands are displayed [Borzello 0004]).
Regarding Claim 16, Borzello discloses: The system of claim 11, wherein the processing device is further to: determine a frequency of execution of the set of correlated commands (The usage data may be collected over a period of time. In some cases, as time goes on, oldest data can be discarded and newer data can be incorporated to update the usage data. In some cases, historical patterns can be monitored and data from only designated time periods used. For example, usage data from summer time may be discarded and data from a school semester time period be used [Borzello 0076]); and set a timing configuration for executing the set of correlated commands (The counts in the table may be batch updated or continuously updated [Borzello 0076]).
Regarding Claim 17, Borzello discloses: A non-transitory computer-readable storage medium including instructions that, when executed by a processing device, cause the processing device to: (Certain embodiments of the invention contemplate the use of a machine in the form of a computer system within which a set of instructions, when executed, can cause the system to perform any one or more of the methodologies discussed above. Certain computer program products may be one or more computer-readable storage media readable by a computer system and encoding a computer program of instructions for executing a computer process [0150].  Communication media, particularly carrier waves and other propagating signals that may contain data usable by a computer system, are not included as computer-readable storage media [0152].By way of example, and not limitation, computer-readable storage media may include volatile and non-volatile, removable and non-removable media implemented in any method or technology for storage of information such as computer-readable instructions, data structures, program modules or other data [0153]); apply, by the processing device, a machine learning process to identify a set of correlated commands in view of the executed commands (The prediction engine monitors current actions of an active user and selects one or more most likely commands that the user may want next. The prediction engine may generate a personalized community model by incorporating aggregate user data along with the active user's history and/or context. Then, based on the active user's current actions (or inaction), the prediction engine selects probable next actions. A confidence threshold can be provided to facilitate which commands are displayed. In one embodiment, the confidence can be a sum of multiple commands' confidence values.[0004] The other methods that can be used by the prediction engine when acting on user specific and community data include, but are not limited to, hierarchical and non-hierarchical Bayesian methods; supervised learning methods such as Support vector Machines, neural nets, bagged/boosted or randomized decision trees, and k-nearest neighbor; and unsupervised methods such as k-means clustering and agglomerative clustering. In some cases, other methods for clustering data in combination with computed auxiliary features may be used by the prediction engine as appropriate [0106]. In some embodiments, the methods described above can be carried out by a processor [0107]); generate a recommended script comprising the set of correlated commands, wherein the recommended script is (According to an embodiment, when a user uses a productivity application, the system on which the application is running can track all the commands he/she executes and generate recommendations by selecting the undiscovered (or unused) commands with highest similarity [0097]); provide a user interface comprising a recommendation to update a script in view of the recommended script (FIG. 5 shows a user interface in which predicted commands are surfaced according to an embodiment of the invention [0115]).
However, Borzello does not explicitly disclose: receive a set of manually executed commands of a user device; set of manually executed commands; automate execution of the set of correlated commands; update a script in view of the recommended script; and update the script to include the recommended script to automate execution of the set of correlated commands in response to receiving an affirmative selection via the user interface. 
Osborn teaches, in an analogous system: receive a set of manually executed commands of a user device; set of manually executed commands; (The command for each step can be executed in a terminal or command window [Page 3, Column 1, Section 2]); automate (Cron [3] is a program for users to schedule tasks that will run automatically at a specified time. A task can be one command, or a script containing several commands that are executed in sequence [Page 3, Column 1, Section 3]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Borzello and Haggis to incorporate the teachings of Osborn to execute commands for each step in command window and also to automatically run commands in a script via Cron.  One would have been motivated to do this modification because doing so would give the benefit of running commands separately or scheduling tasks to run automatically at a specified time as taught by Osborn paragraph [Page 3, Column 1, Section 3].
Haggis teaches, in an analogous system: update a script in view of the recommended script; and update the script in response to receiving an affirmative selection via the user interface (A maintenance server 110 provides the graphical user interface to the user for registration, configuration and maintenance functions. The maintenance server 110 also receives HTML requests from an update script 150 and responds to the user's commands to carry out such maintenance functions [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Borzello and Osborn to incorporate the teachings of Haggis to update scripts. One would have been motivated to do this modification because doing so would give the benefit of allowing the user to perform maintenance functions such as updating scripts via a dedicated maintenance server as taught by Haggis paragraph [0078].
Claim 18, Borzello discloses: The non-transitory computer-readable storage medium of claim 17, wherein the machine learning process comprises one of a decision tree learning process, a neural network, a regression model, a deep learning network, or a probabilistic semantic analysis process (The other methods that can be used by the prediction engine when acting on user specific and community data include, but are not limited to, hierarchical and non-hierarchical Bayesian methods; supervised learning methods such as Support vector Machines, neural nets, bagged/boosted or randomized decision trees, and k-nearest neighbor; and unsupervised methods such as k-means clustering and agglomerative clustering. In some cases, other methods for clustering data in combination with computed auxiliary features may be used by the prediction engine as appropriate [Borzello 0106]).
Regarding Claim 19, Borzello discloses: The non-transitory computer-readable storage medium of claim 17, wherein applying the machine learning process comprises generating prediction confidences for next commands in a script (the prediction engine selects probable next actions. A confidence threshold can be provided to facilitate which commands are displayed [Borzello 0004]).
Regarding Claim 20, Borzello discloses: The non-transitory computer-readable storage medium of claim 17, wherein the processing device is further to: determine a frequency of execution of the set of correlated commands (The usage data may be collected over a period of time. In some cases, as time goes on, oldest data can be discarded and newer data can be incorporated to update the usage data. In some cases, historical patterns can be monitored and data from only designated time periods used. For example, usage data from summer time may be discarded and data from a school semester time period be used [Borzello 0076]); and set a timing configuration for executing the set of correlated commands (The counts in the table may be batch updated or continuously updated [Borzello 0076]).

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Borzello et al (US20140282178 A1) in view of Osborn (Automated and Scheduled Maintenance of Digital Library Collections, 2007) and Haggis et al (US 20090157803 A1) as applied to claims 1 and 11 above, and further in view of Acuña et al (US 9,384,184 B2).
Regarding Claim 7, Borzello in view of Haggis does not explicitly disclose: The method of claim 1, wherein updating the script comprises: identifying a position in the script to insert the recommended script and writing the recommended script to the identified position in the script.
However, Acuña teaches: The method of claim 1, wherein updating the script comprises: identifying a position in the script to insert the recommended script (a template command location or a command prompt where a predicted next command may be provided [Column 13, lines 49-51]); and writing the recommended script to the identified position in the script (Using information in a parameter derivation rule, the parameter substitution module 206 may substitute a parameter of a template command with text or data in a previous command or output. For example, using a parameter derivation rule the substitution module may copy text or data from a previous location and substitute it as a parameter in a template command. The substitution may be a step in forming a predicted next command [Column 14, lines 37-44]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Borzello in view of Haggis to incorporate the teachings of Acuña to define a location and write to that location. One would have been motivated to do this modification because doing so would give the benefit of forming a predicted next command as taught by Acuña [Column 14, lines 43, 44].
Regarding Claim 12, Borzello in view of Haggis discloses: The system of claim 11, wherein the processing device is further to: and in response to a rejection of the recommended script, maintaining a (A maintenance server 110 provides the graphical user interface to the user for registration, configuration and maintenance functions. The maintenance server 110 also receives HTML requests from an update script 150 and responds to the user's commands to carry out such maintenance functions as deleting files or changing attributes [Haggis 0078]).
However, Borzello in view of Haggis does not explicitly disclose: provide a second recommended script.
Acuña teaches: provide a second recommended script (The apparatus of claim 1, wherein the predicted next command is comprised in a first predicted next command and wherein the apparatus determines the first predicted next command and a second predicted next command [Column 22, lines 5-8]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Borzello in view of Haggis to incorporate the teachings of Acuña to determine a second predicted next command. One would have been motivated to do this modification because doing so would give the benefit of allowing the user to select and/or cycle through predicted next commands as taught by Acuña [Column 19, lines 51-52].

Response to Arguments

Applicant’s arguments with respect to the objection of drawings have been fully considered and are persuasive. The objection to the drawings has been withdrawn.
Applicant’s arguments, see Page 7 of remarks, filed 30 March 2021, with respect to the objection of specification have been fully considered and are persuasive. The objection to the specification has been withdrawn.
Applicant’s arguments, see Page 7 of remarks, filed 30 March 2021, with respect to the rejection of claims 10, 12, 16, and 20 under 35 USC §112b have been fully considered and are persuasive. The rejection of claims 10, 12, 16, and 20 under 35 USC §112b have been withdrawn.
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendment of the claims necessitated the current rejections as shown above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAITANYA RAMESH JAYAKUMAR whose telephone number is (571)272-3369.  The examiner can normally be reached on Mon-Fri 7am-3.30pm, alt Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAITANYA R JAYAKUMAR/Examiner, Art Unit 2122                                                                                                                                                                                                        
/ERIC NILSSON/Primary Examiner, Art Unit 2122